Citation Nr: 1229697	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  05-36 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

When this case was most recently before the Board in February 2012, it was remanded for further development.  The case has since been returned to the Board for further appellate action.  

The Board also notes the previous February 2012 remand found that the issue of entitlement to an effective date prior to August 3, 2009, for service connection for a psychiatric disability, variously diagnosed, was raised by the Veteran's representative in correspondence in February 2011.  The record before the Board still does not indicate that this matter has been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, it is again referred to the AOJ for appropriate action.  


FINDING OF FACT

Hearing loss disability was not present in service and the Veteran's current bilateral hearing loss disability is not related to his active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in September 2004 and March 2006.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, service treatment records as well as post-service VA treatment records were obtained.  VA examinations were provided in July 2004, March 2006, and December 2010.  In February 2012, in compliance with the Board's previous remand, the RO/AMC obtained an addendum to the December 2010 VA examination.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran provided testimony at a hearing before the undersigned.  

The Veteran has not identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran contends that his hearing loss is related to his active service.  Specifically, he alleges that he was exposed to noise during active service, including from a Howitzer firing in close proximity, from driving a truck, and from infantry artillery noise.  The Board does not dispute that the Veteran was subjected to excessive noise exposure in service, as contended.  

Service treatment records are negative for any complaints of or treatment for ear trouble or hearing loss.  Examinations upon entrance into service in February 1966 and upon discharge from active service in May 1968 showed normal hearing.  Ears were also noted to be normal on both examinations.  Moreover, on his May 1968 report of medical history, the Veteran specifically denied any ear trouble or hearing loss.  

Post service treatment records are negative for any evidence of hearing loss until October 2001, at which time the Veteran complained of wax in the right ear near the tympanic membrane.  Post treatment records are again negative for further complaints regarding the ears until April 2003, when the Veteran complained of gradual hearing loss in the right ear.  

Specifically, an April 2003 otorlaryngology record indicates that the Veteran reported right ear inflammation and bleeding about a month prior and complained of residual hearing loss.  The Veteran denied any prior ear problems, except gradual right ear hearing loss over many years.  The assessment was status post right ear bleeding episode, probably healed otitis media.  

A June 2003 audiology record includes audiometric testing that revealed thresholds of 10, 10, 45, 55 and 55 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively in the right ear, and thresholds of 10, 10, 50, 55, and 55 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively in the left ear.  Speech recognition was 96 percent in the right ear and 100 percent in the left ear.  The audiologist provided a diagnosis of mild to moderate sensorineural hearing loss bilaterally.  The audiologist also stated that the immittance results were consistent with normal middle ear function.  Speech recognition levels were excellent bilaterally.  The audiologist recommended that the Veteran file a claim to determine if his hearing loss was service-connected.  

A July 2003 follow-up record shows that the Veteran had chronic hearing loss with a long history of civilian noise exposure and a short history of military noise exposure.  The physician provided an assessment of multifactoral hearing loss etiology.  

A June 2004 VA treatment record indicates that the Veteran complained of being hard of hearing, but did not use hearing aids.  

In July 2004 the Veteran was afforded VA examinations for tinnitus and hearing loss.  During the examination regarding the Veteran's bilateral hearing loss, the Veteran reported a history of noise exposure to gunfire while in service, including having a Howitzer go off only about 10 feet away without hearing protection.  The Veteran also reported post-service noise exposure related tool use during his job as a carpenter as well as recreational exposure related to shooting guns.  The Veteran reported that he used hearing protection with regard to his post-service noise exposures, and complained of frequently having difficulty understanding speech.  Audiometric testing revealed thresholds of 10, 10, 45, 55 and 50 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively in the right ear, and thresholds of 10, 10, 50, 55, and 50 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively, in the left ear.  Speech recognition was 100 percent bilaterally.  

The examiner provided a diagnosis of mild to moderate high-frequency sensorineural hearing loss, bilaterally.  The examiner opined that based on the review of the claims file, it was not likely that the Veteran's hearing loss was incurred during service, but rather that the hearing loss was more likely due to the significant post-service noise exposure.  The examiner based this opinion on the fact that the Veteran's hearing was normal at discharge from service.  

The Board notes that a separate VA examination was provided in July 2004 to address the etiology of the Veteran's tinnitus.  The examiner provided an impression of tinnitus with a history of noise exposure.  The examiner noted that the Veteran's in-service audiograms, including 1966 during pre-induction and 1968 separation examinations, noted normal hearing.  However, the examiner stated that based on the Veteran's stated history of tinnitus since his discharge from service and the noise exposure in service, it seemed just as likely as not that the noise exposure during military service contributed to his tinnitus.  However, post-service history of noise exposure including hand and power tools, as well as construction noise likely complicated his tinnitus.

The Veteran was afforded another VA audiological examination in March 2006.  The Veteran reported military noise exposure as a truck driver and from infantry artillery, as well as post service noise exposure as a carpenter and recreationally shooting guns.  Audiometric testing revealed thresholds of 15, 15, 55, 55 and 55 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively in the right ear, and thresholds of 20, 20, 60, 60 and 55 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively in the left ear.  Speech recognition was 96 percent bilaterally.  

The examiner provided a diagnosis of high frequency sensorineural hearing loss, bilaterally.  The examiner opined that based on the Veteran's normal hearing upon release from active duty, and history of post-service noise exposure, it was not likely that the Veteran's current hearing loss was incurred during service.  The examiner indicated that the Veteran questioned why he had been service-connected for tinnitus and not for hearing loss.  The examiner addressed this question and explained that while there was documented evidence in the claims file that the Veteran's hearing was normal a discharge, there was no documentation of tinnitus at that time.  As such the July 2004 examiner had relied on the Veteran's report of tinnitus since service.  Moreover, the examiner, after reviewing the July 2004 examiner's opinion, found the July 2004 opinion regarding tinnitus to be speculative, and pointed out that the examiner appeared to have given the Veteran the benefit of the doubt regarding the tinnitus due to the lack of documentation.  

In contrast, the March 2006 examiner stated that regarding the Veteran's hearing loss it was not open to speculation that the hearing loss occurred after discharge from service specifically because the claims file documented normal hearing at discharge from service.  

An April 2006 private audiogram notes moderate to moderately severe hearing loss bilaterally.  The audiologist stated that he concurred with the VA results.

A December 2007 VA audiological evaluation showed that audiometric testing revealed thresholds of 15, 15, 50, 60 and 65 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively in the right ear, and thresholds of 20, 15, 55, 60, and 60 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively, in the left ear.  Speech recognition was 96 percent bilaterally.  The audiologist noted that the Veteran complained of constant, bilateral tinnitus, and a history of ear infections and vertigo.  Audiological testing showed bilateral mild to moderate sensorineural hearing loss, with excellent speech recognition, bilaterally.  The audiologist recommended the Veteran be fitted for hearing aids.  A February 2008 VA audiological note indicated that the Veteran was fitted with hearing aids.

In January 2008, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  During his hearing, he testified that he had noise exposure during his military service, and that after being too close to a Howitzer when it was discharged, he had an ear injury.  The Veteran stated that he reported to the aid station, at which point he was told it looked as if he ruptured his eardrum, but that it would heal on its own.  He asserted that this injury was not recorded in his service treatment records.  He further stated that he did not notice his hearing loss until after he returned home after his discharge from service, at which point he noticed difficulties hearing the TV or understanding other people.  The Veteran also testified that he had visited a VA audiologist the month prior who told him it appeared "something traumatic" happened to his ears and that he definitely needed hearing aids.  

The Veteran was afforded another VA audiological examination in December 2010.  The Veteran complained of hearing loss and the examiner noted reports of both noise exposure during military service as well as post military noise exposure.  Post service military noise exposure was related to employment in a warehouse, and four years of construction work, with demolition, framing, and hammer use, as well as recreational exposures related to motorcycles, and recreational shooting without hearing protection.  Audiometric testing revealed thresholds of 15, 15, 55, 60 and 60 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively in the right ear, and thresholds of 15, 15, 60, 60, and 55 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively, in the left ear.  Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  

The examiner provided a diagnosis of normal to moderately-severe sensorineural hearing loss, bilaterally.  The examiner stated that the Veteran's service treatment records indicated that the Veteran's hearing was within the normal limits at the time of separation from service.  The examiner also referenced a study by the Institute of Medicine (Noise and Military Service, September 2005), which indicates that in cases where there were entrance and separation examinations, and such examinations were normal, there was no scientific basis for concluding that hearing loss that develops afterward is causally related to military service.  The examiner opined that therefore, it is not likely that the hearing loss is a result of the Veteran's military noise exposure.  

The December 2010 VA audiologist clarified her previous opinion in a February 2012 addendum.  The audiologist opined that the Veteran's hearing loss was less likely than not incurred in or caused by the claimed in-service injury.  Again the audiologist stated that review of the claims files showed that hearing sensitivity was within the normal limits both upon entrance and release from active duty.  The audiologist again noted that the September 2005 Institute of Medicine study indicating that in cases where hearing is normal upon separation from service, there is no scientific basis for concluding that hearing loss that develops afterward is related to the prior military service.  Moreover, the audiologist again noted that the Veteran had post-service occupational and recreational noise exposure.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral hearing loss disability.  

Thus, while the Veteran meets the requirements for disability due to impaired hearing under 38 C.F.R. § 3.385, he was not found to have hearing loss in service, he denied any problem with hearing loss at the time of his service discharge examination, and he has not specifically contended that he had hearing loss disability in service.  

Rather, his claim is based on his belief that his bilateral hearing loss disability is attributable to his noise exposure in service.  While the Board does not doubt the Veteran's sincerity, a layperson, such as the Veteran, is not considered capable of opining in regard to a medical diagnosis or medical causation.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As discussed above, all of the medical opinions addressing the Veteran's contention are against the claim.    

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

Thus, the Board must find that the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss disability.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


